                 2:19-cv-00057-SAL                Date Filed 12/22/20         Entry Number 45            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


 Fenwick Commons Homeowners Association Inc.,
             Jose Castillo, et al.,                                    )
                            Plaintiff                                  )
                        v.                                             )      Civil Action No.      2:19-cv-00057-SAL
  Pennsylvania National Mutual Casualty Insurance                      )
                    Company,                                           )
                           Defendant


                                    SUMMARY JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: Summary Judgment is entered, in part, as to Defendant Pennsylvania National Mutual Insurance
Company and this action is dismissed without prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Sherri A. Lydon, United States District Judge, who grants, in part, Defendant
Pennsylvania National Mutual Insurance Company’s Motion for Summary Judgment and Motion to Dismiss
for Failure to Prosecute; and denies Plaintiff Fenwick Common Homeowners Association, Inc.’s Motion for
Summary Judgment.

                                                                             5RELQ/%OXPH
Date: December 22, 2020                                                      CLERK OF COURT


                                                                                              s/Meredith Cotton
                                                                                         Signature of Clerk or Deputy Clerk
